NO. 30342

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   RICHARD BLAISDELL, Petitioner,

                                 vs.

            DEPARTMENT OF PUBLIC SAFETY, Respondent.


                        ORIGINAL PROCEEDING

                              ORDER
 (By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

          Upon consideration of petitioner Richard Blaisdell’s

“petition for a writ of mandamus,” which we treat as a petition

for a declaratory judgment, it appears that issuance of a

declaratory judgment on the constitutionality and enforceability

of Act 75, 26th Leg., Reg. Sess. (2009) is not within the

original jurisdiction of the supreme court.   See HRS §§ 602-5

(Supp. 2009) and 632-1 (1993).   Therefore,

          IT IS HEREBY ORDERED that the petition for a

declaratory judgment is dismissed.

          DATED:   Honolulu, Hawai#i, February 25, 2010.